Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election without traverse of Group I, Species A (Claims 1-16) in the reply filed on 08/18/2022 is acknowledged.
Claims 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B and Group II.

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, lines 2-3, " the at least one passive retarder comprises at least one passive retarder having an optical axis perpendicular to the plane of the retarder " should read - - the at least one polar control retarder further comprises at least one passive retarder having an optical axis perpendicular to the plane of the at least one passive retarder - -
In claim 16, lines 5-6, " the at least one passive retarder comprises a pair of passive retarders which have optical axes in the plane of the retarders that are crossed " should read - - the at least one polar control retarder further comprises a pair of passive retarders which have optical axes in the plane of the passive retarders that are crossed - -

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2006/0285040) in view of Kim (US 2016/0154259).
Regarding claim 1, Kobayashi teaches a display device (Fig. 1-8, [0070-0129]) comprising: 
a spatial light modulator (11 in Fig. 3 and Fig. 8, [0073-0081, 0124-0125]); 
a display polariser (18 in Fig. 3 and Fig. 8, [0073, 0077, 0109, 0125]) arranged on a side (Fig. 3 and 8) of the spatial light modulator (11 in Fig. 3 and Fig. 8, [0073-0081, 0124]), the display polariser (18 in Fig. 3 and Fig. 8, [0073, 0077, 0109, 0125]) being a linear polariser (Fig. 4, [0081, 0090, 0109]); 
an additional polariser (20 in Fig. 3 and Fig. 8, [0081, 0125]) arranged on the same side (Fig. 3 and 8) of the spatial light modulator (11 in Fig. 3 and Fig. 8, [0073-0081, 0124-0125]) as the display polariser (18 in Fig. 3 and Fig. 8, [0073, 0077, 0109, 0125]), the additional polariser (20 in Fig. 3 and Fig. 8, [0081, 0125]) being a linear polariser (Fig. 4, [0081, 0090, 0109]); and 
at least one polar control retarder (21 in Fig. 3 and Fig. 8, [0072, 0081-0086, 0124-0128]) arranged between the additional polariser (20 in Fig. 3 and Fig. 8, [0081, 0125]) and the display polariser  (18 in Fig. 3 and Fig. 8, [0073, 0077, 0109, 0125]), 
wherein the at least one polar control retarder (21 in Fig. 3 and Fig. 8, [0072, 0081-0086, 0124-0128]) comprises a switchable liquid crystal retarder (21 in Fig. 3 and Fig. 8, [0072, 0081-0086, 0124-0128]) comprising: 
first and second support substrates (22 and 23 in Fig. 3 and 8, [0082, 0128]); 
a liquid crystal layer (26 in Fig. 3 and 8, [0082, 0124]) disposed between the first and second transparent support substrates (22 and 23 in Fig. 3 and 8, [0082, 0128]), the liquid crystal layer (26 in Fig. 3 and 8, [0082, 0124]) comprising non-curable liquid crystal material (the liquid crystal molecules of 26 in Fig. 3 and 8, [0082-0085]); 
electrodes (24 and 25 in Fig. 3 and 8, [0082, 0128]) arranged to apply a voltage ([0082]) for controlling the liquid crystal layer (26 in Fig. 3 and 8, [0082, 0124]); and 
respective liquid crystal alignment layers (the homeotropic/homogeneous aligning films covering the electrodes 24 and 25, respectively, Fig. 3-5 and 7-8, [0025-0026, 0045, 0065, 0067, 0076, 0086, 0115-0116, 0121-0124]) supported on the first and second support substrates (22 and 23 in Fig. 3 and 8, [0082, 0128]) adjacent the liquid crystal layer (26 in Fig. 3 and 8, [0082, 0124]) for aligning the non-curable liquid crystal material (the liquid crystal molecules of 26 in Fig. 3 and 8, [0082-0085]).
Kobayashi already teaches that the at least one polar control retarder (21 in Fig. 3 and Fig. 8, [0072, 0081-0086, 0124-0128]) comprises a switchable liquid crystal panel having the liquid crystal layer (26 in Fig. 3 and 8, [0082, 0124]). Kobayashi does not teach that the liquid crystal layer comprising cured polymer material, wherein the cured polymer material is arranged to provide resistance to flow of non-curable liquid crystal material during application of applied force.
Kim teaches that (Fig. 1-9, Fig. 10D-12C, [0103-0124, 0218-0222]) a switchable liquid crystal panel (100 in Fig. 1, Fig. 2-9, Fig. 10E-10F, [0103, 0118-0124, 0218-0222]) has a liquid crystal layer (120 in Fig.1-2, Fig. 3-9, Fig. 10E-10F, [0110-0124]), and the liquid crystal layer (120 in Fig. 1-2, Fig. 3-9, Fig. 10E-10F, [0110-0124]) comprising non-curable liquid crystal (120a in Fig. 1-2 and Fig. 10E-10F, [0107]) and cured polymer material (150 and/or 140 in Fig. 1-2, Fig. 3-9, Fig. 10E-10F, [0118-0124, 0218-0222]), wherein the cured polymer material (150 and/or 140 in Fig. 1-2, Fig. 3-9, Fig. 10E-10F, [0118-0124, 0218-0222]) is arranged to provide resistance (Fig. 1-2, Fig. 3-9, Fig. 11A-12C, [0118-0124, 0218-0222]) to flow of non-curable liquid crystal material (120a in Fig. 1-2 and Fig. 10E-10F, [0107]) during application of applied force (external force applied to the light controlling apparatus 100 , and/or the force caused by application of an electric field to the liquid crystal unit 120,  [0118, 0121], Fig. 1-2, Fig. 3-9, Fig. 10E-12C).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Kobayashi such that in the system of Kobayashi , the liquid crystal layer comprising the non-curable liquid crystal and cured polymer material, wherein the cured polymer material is arranged to provide resistance to flow of non- curable liquid crystal material during application of applied force . The motivation is to assist vertical alignment, protect the inside of the liquid crystal unit 120 against an external force , and provide a light controlling member having improved transmittance ratio and a high light shielding ratio (Kim, [0018, 0118]).

Regarding claims 2-4, 8-9 and 14, Kobayashi does not teach the following structures. 
Kim also teaches the following structures:
(Claim 2) the cured polymer material (150 and/or 140 in Fig. 1-2, Fig. 3-9, Fig. 10E-10F, [0118-0124, 0218-0222]) comprises an acrylate ([0122]) or a thiol material.
(Claim 3) the cured polymer material (150 and/or 140 in Fig. 1-2, Fig. 3-9, Fig. 10E-10F, [0118-0124, 0218-0222]) comprises a cured liquid crystal material ([0122]).
(Claim 4) the cured liquid crystal material (150 and/or 140 in Fig. 1-2, Fig. 3-9, Fig. 10E-10F, [0118-0124, 0218-0222]) comprises a reactive mesogen ([0122]).
(Claim 8) the cured polymer material (150 and/or 140 in Fig. 1-2, Fig. 3-9, Fig. 10E-10F, [0118-0124, 0218-0222]) is arranged in a network (Fig. 1-9) that extends between the two support substrates (Fig. 1-9, Fig. 10E-10F).
(Claim 9) the network (Fig. 1-9, Fig. 10E-10F) is attached (Fig. 1-9, Fig. 10E-10F) to each of the two support substrates (Fig. 1-9, Fig. 10E-10F).
(Claim 14) the layer of liquid crystal material of the switchable liquid crystal retarder comprises a liquid crystal material with a negative dielectric anisotropy ([0053, 0111, 0132, 0137]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above structures as taught by Kim for the system of Kobayashi in view of Kim since this would help to assist vertical alignment, protect the inside of the liquid crystal unit against an external force , and provide a light controlling member having improved transmittance ratio and a high light shielding ratio (Kim, [0018, 0118]).

Regarding claims 10-11 and 13, Kobayashi also teaches the following structures. 
(Claim 10) the electrodes (24 and 25 in Fig. 3 and 8, [0082, 0128]) are disposed on opposite sides (Fig. 3 and 8) of the liquid crystal layer (26 in Fig. 3 and 8, [0082, 0124]).
(Claim 11) a control system ([0098], Fig. 2) arranged to control the voltage applied to the electrodes (24 and 25 in Fig. 3 and 8, [0082, 0128]) of the switchable liquid crystal retarder (21 in Fig. 3 and Fig. 8, [0072, 0081-0086, 0124-0128]).
(Claim 13) the switchable liquid crystal retarder (21 in Fig. 3 and Fig. 8, [0072, 0081-0086, 0124]) comprises two surface alignment layers ([0086, 0025, 0045, 0065, 0098, 0124], homeotropic aligning films which covers the electrodes 24, 25 are provided on the respective inner surfaces of the pair of substrates 22, 23 of the viewing-angle control panel 21) disposed adjacent to the liquid crystal material on opposite sides thereof ([0086, 0025, 0045, 0065, 0098, 0124]) and each arranged to provide homeotropic alignment ([0086, 0025, 0045, 0065, 0098, 0124]) at the adjacent liquid crystal material (26/26a in Fig. 3, 5 and 8).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Kim as applied to claim 1 above, and further in view of Fang (US 2018/0113334)
Regarding claim 12, Kobayashi does not teach that the at least one polar control retarder further comprises at least one passive compensation retarder.
Fang teaches that (Fig. 5-6 and 16(A), [0044-0045, 0071-0072]) the at least one polar control retarder (12/42 in Fig. 5-6 and 16(A), [0044-0045, 0071-0072]) further comprises at least one passive compensation retarder (122/42 in Fig. 5-6 and 16(A), [0029, 0044-0045, 0071-0072]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Fang for the system of Kobayashi in view of Kim such that in the system of Kobayashi in view of Kim, the at least one polar control retarder further comprises at least one passive compensation retarder. The motivation is to improve large angle light leakage and expand the privacy protecting range in an azimuth angle (Fang, [0074, 0073]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Kim as applied to claim 13 above, and further in view of Fukushima (US 2008/0316198)
Regarding claim 15, Kobayashi teaches the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm being approximately around 825nm ([0082, 0127], since the retardation of the liquid crystal layer 26 for 550nm light is approximately around n*275nm, n=1, 2, 3…, when n=3, the retardation for 550nm light is approximately around 825nm). 
Fukushima also teaches that a layer of liquid crystal material has a retardance of 800nm ([0085-0087, 0046], the SW-LCD 12 having a retardation of 800 nm, Fig. 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ a layer of liquid crystal material has a retardance of 800nm as taught by Fukushima for the system of Kobayashi in view of Kim to try and recognize that in the system of Kobayashi in view of Kim, the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 700 nm to 800 nm since this would help to provide a display with the image displayed by the main LCD needed to be hidden mainly with respect to the line of sight having an angle of elevation of 30° to 50° (Fukushima, [0087, 0086], MPEP 2144. 05).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Kim as applied to claim 13 above, and further in view of Chen (US 2019/0196236) and  Jeon (US 2006/0244884)
Regarding claim 16, Kobayashi does not teach the following elements.
Chen teaches the following elements (Fig. 1-2 and Fig. 8-9, [0027, 0030-0032]):
(Claim 16) the at least one polar control retarder (130 and 140 in Fig. 2, [0030-0032, 0027]) comprises at least one passive retarder (140 in Fig. 2, [0030-0032]) having an optical axis perpendicular to the plane of the retarder ([0031]); or the at least one polar control retarder (130 and 140 in Fig. 2, [0030-0032, 0027]) comprises a pair of passive retarders which have optical axes in the plane of the retarders that are crossed ([0031]).
Jeon teaches the following elements (Fig. 1-3, [0012, 0014, 0040-0041]):
(Claim 16) at least one passive retarder (15/25//35a/35b in Fig. 1-3, [0041]) having an optical axis perpendicular to the plane of the retarder (Fig. 1-3, [0014, 0041]), the at least one passive retarder (15/25//35a/35b in Fig. 1-3, [0041])  having a total retardance for light of a wavelength of 550nm in a range from -180nm to -500nm ([0014, 0041]); or the at least one polar control retarder (Fig. 2-3) further comprises a pair of passive retarders (A plate in Fig. 2-3, [0012, 0040]) which have optical axes (24c/34c in Fig. 2-3, [0038]) in the plane of the retarders that are crossed (Fig. 2-3, [0012, 0040]), each passive retarder (A plate in Fig. 2-3, [0012, 0040]) of the pair of passive retarders (A plate in Fig. 2-3, [0012, 0040]) having a retardance for light of a wavelength of 550nm in a range from 250nm to 500nm ([0012, 0040]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed ranges of being from -300nm to - 900nm and from 300nm to 800nm overlap with the ranges disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen and Jeon for the system of Kobayashi in view of Kim to recognize and try that in the system of Kobayashi in view of Kim, the at least one polar control retarder further comprises at least one passive retarder having an optical axis perpendicular to the plane of the retarder, the at least one passive retarder having a total retardance for light of a wavelength of 550nm in a range from -300nm to - 900nm; or the at least one polar control retarder further comprises a pair of passive retarders which have optical axes in the plane of the retarders that are crossed, each passive retarder of the pair of passive retarders having a retardance for light of a wavelength of 550nm in a range from 300nm to 800nm since this would help to mitigate the large angle light leakage (Chen, [0032]), and improve viewing angle characteristics (Jeon, [0007, 0095]).

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2006/0285040) in view of Finnemeyer (US 2018/0364526).
Regarding claim 1, Kobayashi teaches a display device (Fig. 1-8, [0070-0129]) comprising: 
a spatial light modulator (11 in Fig. 3 and Fig. 8, [0073-0081, 0124-0125]); 
a display polariser (18 in Fig. 3 and Fig. 8, [0073, 0077, 0109, 0125]) arranged on a side (Fig. 3 and 8) of the spatial light modulator (11 in Fig. 3 and Fig. 8, [0073-0081, 0124]), the display polariser (18 in Fig. 3 and Fig. 8, [0073, 0077, 0109, 0125]) being a linear polariser (Fig. 4, [0081, 0090, 0109]); 
an additional polariser (20 in Fig. 3 and Fig. 8, [0081, 0125]) arranged on the same side (Fig. 3 and 8) of the spatial light modulator (11 in Fig. 3 and Fig. 8, [0073-0081, 0124-0125]) as the display polariser (18 in Fig. 3 and Fig. 8, [0073, 0077, 0109, 0125]), the additional polariser (20 in Fig. 3 and Fig. 8, [0081, 0125]) being a linear polariser (Fig. 4, [0081, 0090, 0109]); and 
at least one polar control retarder (21 in Fig. 3 and Fig. 8, [0072, 0081-0086, 0124-0128]) arranged between the additional polariser (20 in Fig. 3 and Fig. 8, [0081, 0125]) and the display polariser  (18 in Fig. 3 and Fig. 8, [0073, 0077, 0109, 0125]), 
wherein the at least one polar control retarder (21 in Fig. 3 and Fig. 8, [0072, 0081-0086, 0124-0128]) comprises a switchable liquid crystal retarder (21 in Fig. 3 and Fig. 8, abs, [0072, 0081-0086, 0124-0128]) comprising: 
first and second support substrates (22 and 23 in Fig. 3 and 8, [0082, 0128]); 
a liquid crystal layer (26 in Fig. 3 and 8, [0082, 0124]) disposed between the first and second transparent support substrates (22 and 23 in Fig. 3 and 8, [0082, 0128]), the liquid crystal layer (26 in Fig. 3 and 8, [0082, 0124]) comprising non-curable liquid crystal material (the liquid crystal molecules of 26 in Fig. 3 and 8, [0082-0085]); 
electrodes (24 and 25 in Fig. 3 and 8, [0082, 0128]) arranged to apply a voltage ([0082]) for controlling the liquid crystal layer (26 in Fig. 3 and 8, [0082, 0124]); and 
respective liquid crystal alignment layers (the aligning films covering the electrodes 24 and 25, respectively, Fig. 3 and 7-8, [0067, 0086, 0115-0118, 0121-0123, 0127]) supported on the first and second the support substrates (22 and 23 in Fig. 3 and 8, [0082, 0128]) adjacent the liquid crystal layer (26 in Fig. 3 and 8, [0082, 0124]) for aligning the non-curable liquid crystal material (the liquid crystal molecules of 26 in Fig. 3 and 8, [0082-0085]).
Kobayashi already teaches that the at least one polar control retarder (21 in Fig. 3 and Fig. 8, [0072, 0081-0086, 0124-0128]) comprises a switchable liquid crystal panel having the liquid crystal layer (26 in Fig. 3 and 8, [0082, 0124]). Kobayashi does not teach that the liquid crystal layer comprising cured polymer material, wherein the cured polymer material is arranged to provide resistance to flow of non-curable liquid crystal material during application of applied force.
Finnemeyer teaches that (Fig. 4A-4D, [0011, 0016, 0104-0107]) the liquid crystal layer (430 in Fig. 4A-4D, [0104, 0011, 0016]) comprising non-curable liquid crystal (Fig. 4A-4D, [0011, 0016, 0104-0107]) and cured polymer material (442 and/or the top and bottom portions of 460 locked/cured with 442 in Fig. 4A-4D, [0104-0107, 0011, 0016]), wherein the cured polymer material (442 and/or the top and bottom portions of 460 locked/cured with 442 in Fig. 4A-4D, [0104-0107, 0011, 0016]) is arranged to provide resistance (Fig. 4C-4D, the 442 or the locked/cured portions of 460 will cause resistance to the flow/rotation of the contacted/adjacent LC molecules under the force caused by application of an electric field ) to flow of non-curable liquid crystal material (Fig. 4A-4D, [0011, 0016, 0104-0107]) during application of applied force (the force caused by application of an electric field in Fig. 4C-4D).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Finnemeyer for the system of Kobayashi such that in the system of Kobayashi , the liquid crystal layer comprising the non-curable liquid crystal and cured polymer material, wherein the cured polymer material is arranged to provide resistance to flow of non- curable liquid crystal material during application of applied force . The motivation is to create a more stable photo-alignment layer (Finnemeyer, [0057, 0058, 0135]).

Regarding claims 3-4, Kobayashi does not teach the following structures. 
Finnemeyer teaches the following structures:
(Claim 3) the cured polymer material (442 and/or the top and bottom portions of 460 locked/cured with 442 in Fig. 4A-4D, [0104-0107, 0011, 0016]) comprises a cured liquid crystal material (442 and/or the top and bottom portions of 460 locked/cured with 442 in Fig. 4A-4D, [0011, 0106]).
(Claim 4) the cured liquid crystal material (442 and/or the top and bottom portions of 460 locked/cured with 442 in Fig. 4A-4D, [0011, 0106]) comprises a reactive mesogen ([0011, 0106]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above structures as taught by Finnemeyer for the system of Kobayashi in view of Finnemeyer since this would help to create a more stable photo-alignment layer (Finnemeyer, [0057, 0058, 0135]).

Regarding claim 5, Kobayashi in view of Finnemeyer already teaches the cured polymer material and the non-curable liquid crystal material. Kobayashi also teaches that the alignment of the non-curable liquid crystal material (the liquid crystal molecules of 26 in Fig. 3 and 8, [0082-0085]) in a state ([0082, 0098, 0106-0109, 0117-0120], Fig. 5 and 7) in which a predetermined voltage ([0082, 0098, 0106-0109, 0117-0120], Fig. 5 and 7) is applied to the electrodes (24 and 25 in Fig. 3 and 8, [0082, 0128]). Kobayashi does not teach that the cured liquid crystal material has an alignment that is aligned with the alignment of the non-curable liquid crystal material in the state in which the predetermined voltage is applied to the electrodes.
Finnemeyer also teaches that the cured liquid crystal material (442 and/or the top and bottom portions of 460 locked/cured with 442 in Fig. 4A-4D, [0104-0107, 0011, 0016]) has an alignment (Fig. 4C) that is aligned with (Fig. 4C) the alignment (Fig. 4C) of the non-curable liquid crystal material (the middle portions of 460 without locked/cured with 442 in Fig. 4A-4D, [0104-0107]) in a state (Fig. 4C) in which a predetermined voltage is applied to electrodes (Fig. 4C).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Finnemeyer for the system of Kobayashi in view of Finnemeyer such that in the system of Kobayashi in view of Finnemeyer, the cured liquid crystal material of the system of Kobayashi in view of Finnemeyer has an alignment that is aligned with the alignment of the non-curable liquid crystal material of the system of Kobayashi in view of Finnemeyer in the state in which the predetermined voltage is applied to the electrodes of the system of Kobayashi in view of Finnemeyer since this would help to create a more stable photo-alignment layer (Finnemeyer, [0057, 0058, 0135]).

Regarding claim 7, Kobayashi in view of Finnemeyer already teaches the cured polymer material and the non-curable liquid crystal material. Kobayashi does not teach that the ratio of the volume of the cured polymer material to the volume of the non-curable liquid crystal material is less than 5%.  
Finnemeyer teaches that the cured polymer material (442 and/or the top and bottom portions of 460 locked/cured with 442 in Fig. 4A-4D, [0104-0107, 0011, 0016]) and the non-curable liquid crystal material (the middle portions of 460 without locked/cured with 442 in Fig. 4A-4D, [0104-0107]) are made form a mixture of the reactive mesogen, the liquid crystal material, and the photoinitiator can have a weight ratio of reactive mesogen to liquid crystal material to photoinitiator of about 1.35 to 98.50 to 0.15 ([0016], 1.35/98.5=1%). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the cured polymer material and the non-curable liquid crystal material are made form a mixture of the reactive mesogen, the liquid crystal material, and the photoinitiator can have a weight ratio of reactive mesogen to liquid crystal material to photoinitiator of about 1.35 to 98.50 to 0.15 as taught by Finnemeyer for the system of Kobayashi in view of in view of Finnemeyer to try and recognize that the ratio of the volume of the cured polymer material to the volume of the non-curable liquid crystal material is less than 5% since this would help to create a more stable photo-alignment layer (Finnemeyer, [0057, 0058, 0135]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,079,645 in view of Kim (US 2016/0154259). 
Regarding claim 1, claim 1 of Patent (US 11,079,645) recites a display device (Col. 29, Line 31) comprising:
a spatial light modulator (Col. 29, Line 32);
a display polariser arranged on a side of the spatial light modulator, the display polariser being a linear polariser (Col. 29, Lines 33-35);
an additional polariser arranged on the same side of the spatial light modulator as the display polariser, the additional polariser being a linear polariser (Col. 29, Lines 36-38); and
at least one polar control retarder arranged between the additional polariser and the display polariser (Col. 29, Lines 39-40), 
wherein the at least one polar control retarder comprises a switchable liquid crystal retarder comprising (Col. 29, Lines 41-42):
first and second support substrates (Col. 29, Line 43);
a liquid crystal layer disposed between the first and second transparent support substrates (Col. 29, Lines 44-45), the liquid crystal layer comprising non-curable liquid crystal material and cured polymer material (Col. 29, Lines 45-47);
electrodes arranged to apply a voltage for controlling the liquid crystal layer (Col. 29, Lines 49-50); and
respective liquid crystal alignment layers supported on the first and second support substrates adjacent the liquid crystal layer for aligning the non-curable liquid crystal material (Col. 29, Lines 55-57, Col. 30, Line 1).
Claim 1 of Patent (US 11,079,645) does not explicitly point out that the cured polymer material is arranged to provide resistance to flow of non- curable liquid crystal material during application of applied force.
Kim teaches that (Fig. 1-9, Fig. 10D-12C, [0103-0124, 0218-0222]) the liquid crystal layer (120 in Fig. 1-2, Fig. 3-9, Fig. 10E-10F, [0110-0124]) comprising non-curable liquid crystal (120a in Fig. 1-2 and Fig. 10E-10F, [0107]) and cured polymer material (150 and/or 140 in Fig. 1-2, Fig. 3-9, Fig. 10E-10F, [0118-0124, 0218-0222]), wherein the cured polymer material (150 and/or 140 in Fig. 1-2, Fig. 3-9, Fig. 10E-10F, [0118-0124, 0218-0222]) is arranged to provide resistance (Fig. 1-2, Fig. 3-9, Fig. 11A-12C, [0118-0124, 0218-0222]) to flow of non-curable liquid crystal material (120a in Fig. 1-2 and Fig. 10E-10F, [0107]) during application of applied force (external force applied to the light controlling apparatus 100 , and/or the force caused by application of an electric field to the liquid crystal unit 120,  [0118, 0121], Fig. 1-2, Fig. 3-9, Fig. 10E-12C).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Claim 1 of Patent (US 11,079,645) such that in the system of Claim 1 of Patent (US 11,079,645), the liquid crystal layer comprising the non-curable liquid crystal and cured polymer material, wherein the cured polymer material is arranged to provide resistance to flow of non- curable liquid crystal material during application of applied force . The motivation is to assist vertical alignment, protect the inside of the liquid crystal unit 120 against an external force , and provide a light controlling member having improved transmittance ratio and a high light shielding ratio (Kim, [0018, 0118]).

Regarding claims 2 and 4, Claim 1 of Patent (US 11,079,645) does not teach the following structures. 
Kim also teaches the following structures:
(Claim 2) the cured polymer material (150 and/or 140 in Fig. 1-2, Fig. 3-9, Fig. 10E-10F, [0118-0124, 0218-0222]) comprises an acrylate ([0122]) or a thiol material.
(Claim 4) the cured liquid crystal material (150 and/or 140 in Fig. 1-2, Fig. 3-9, Fig. 10E-10F, [0118-0124, 0218-0222]) comprises a reactive mesogen ([0122]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above structures as taught by Kim for the system of Claim 1 of Patent (US 11,079,645) in view of Kim since this would help to assist vertical alignment, protect the inside of the liquid crystal unit against an external force , and provide a light controlling member having improved transmittance ratio and a high light shielding ratio (Kim, [0018, 0118]).

Regarding claims 3 and 5-6, Claim 1 of Patent (US 11,079,645) also teaches that 
(Claim 3) the cured polymer material comprises a cured liquid crystal material (Col. 29, Lines 45-46).
(Claim 5) the cured liquid crystal material has an alignment that is aligned with the alignment of the non-curable liquid crystal material in a state in which a predetermined voltage is applied to the electrodes (Col. 29, Lines 50-54).
(Claim 6) the predetermined voltage is capable of causing the layer of cured liquid crystal material and non- curable liquid crystal material simultaneously to introduce no net relative phase shift to orthogonal polarisation components of light passed by the display polariser along an axis along a normal to the plane of the at least one polar control retarder and to introduce a net relative phase shift to orthogonal polarisation components of light passed by the additional polariser along an axis inclined to the normal to the plane of the at least one polar control retarder (Col. 30, Lines 1-11).

Regarding claims 7-16, the claims 2-11 of Patent (US 11,079,645) teaches the claims 7-16 of the instant application, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871